Citation Nr: 1002346	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Whether the Veteran is competent for the purpose of the 
receipt of direct payment of VA disability compensation 
benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1964.  
Documents on file reflect that F.T. was appointed in 2005 as 
her legal custodian and fiduciary for VA purposes.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the RO in Oakland, 
California that confirmed its prior determination that the 
Veteran is incompetent for the purpose of the receipt of 
direct payment of VA disability compensation benefits.

The Board finds that the Veteran is currently unrepresented.  
She was apparently represented by a Veterans Service 
Organization (Veterans of Foreign Wars of the United States 
(VFW)) in the past, but a VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
in favor of this organization is not on file.  Moreover, in a 
July 2007 statement, the Veteran said she did not want the 
VFW to "stand up" for her, thus revoking any prior 
authorization of that organization.  By a letter to the 
Veteran's legal custodian dated in April 2009, the Board 
informed her that her wishes regarding representation were 
unclear, and offered her the opportunity to appoint a 
representative.  She was told that if she did not respond 
within 30 days of the letter, the Board would assume that she 
wished to represent herself.  In this regard, the Board notes 
that all communications in this appeal have been from the 
Veteran.  Hence, as the Veteran revoked her prior 
authorization, and has not appointed a new representative, 
she is found to be unrepresented.


FINDINGS OF FACT

Competent medical evidence has established that due to her 
chronic schizophrenia, the Veteran is not competent to manage 
her own funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving 
direct payment of her VA benefits.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. § 3.353 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States 
Court of Appeals for Veterans Claims (Court) explicitly held 
that these notice and assistance provisions do not apply to 
competency determinations.  Consequently, the Board is not 
required to address the RO's efforts to comply with those 
provisions with respect to the issue currently on appeal.

Nevertheless, the RO provided the appellant pre-adjudication 
notice by a letter dated in June 2006, and VA has assisted 
the appellant in obtaining evidence, afforded the appellant 
examinations, and obtained medical opinions as to the 
severity of disabilities.  

Analysis

The Veteran contends that she is now competent for the 
purpose of receiving direct payment of VA benefits.  She 
asserts that she has demonstrated that she is capable of 
properly managing her own funds.

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. § 
3.353(a) which provides that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship
between the percentage of disability, facts relating to 
commitment or hospitalization and the holding of 
incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).

Some of the facts in this case are not in dispute.  A 100 
percent disability rating has been in effect since July 1974, 
for the Veteran's service-connected schizophrenia.  Medical 
records on file reflect multiple hospitalizations for a 
psychiatric disorder, and that she lived for an extended 
period in an assisted care facility.

In November 1985, the Veteran requested that a guardian be 
appointed to manage her funds, as she was several thousand 
dollars in debt.  By a letter dated in November 1985, a VA 
physician opined that she was incompetent to manage her 
finances for VA purposes.  In a December 1985 rating 
decision, the RO determined that the Veteran was incompetent.  
A December 1985 VA field examination found that the Veteran 
was several thousand dollars in debt and was compulsive in 
spending.

In December 1990, the RO determined that the Veteran was 
competent for VA purposes, after a field examination found 
that although she occasionally had compulsive spending, she 
was handling her own funds.

By a letter dated in February 2000, a VA physician opined 
that the Veteran was incompetent for VA purposes, by reason 
of mental illness, to handle or manage her funds.  It was 
noted that the Veteran had been spending excessively.  In a 
March 2000 rating decision, the RO granted entitlement to 
special monthly compensation based on the Veteran's need for 
regular aid and attendance due to her schizophrenia.

In an August 2000 rating decision, the RO determined that the 
Veteran was incompetent to handle disbursement of funds.  An 
October 2003 treatment note reflects that the Veteran resided 
in an assisted care facility, was stable and independent, and 
had a history of impulse shopping for large ticket items such 
as furniture.  An April 2005 medication management note 
reflects that the Veteran had a long history of exacerbation 
of symptoms due to medication non-compliance.  In an April 
2005 rating decision, the RO again determined that she was 
incompetent to handle disbursement of funds.  

By a letter dated in April 2005, a VA physician, C.M.L., 
M.D., noted that the Veteran had recently expressed interest 
in handling her own money without a fiduciary.  She was able 
to show the doctor her income, her "outgo," and how much 
she had in savings.  Dr. L. stated that the Veteran appeared 
to have a good grasp of her financial situation and 
obligations, and appeared competent to handle her own funds.  
She recommended that the Veteran be evaluated for this.

At an August 2005 VA field examination, it was noted that the 
Veteran had recently moved from one state to another.  Her 
outgoing payee recommended that a successor payee be 
appointed in her new state of residence.  The Veteran was 
interviewed, and the examiner opined that considering her 
psychosis, she did quite well during the interview, and was 
generally quite lucid and rational.  The field examiner 
(W.G.) noted that the Veteran was unable to accurately state 
her sources of income, and that she had a history of spending 
all funds provided to her without concern for possible 
emergency needs.  It was noted that she had significant 
savings, which were gained with the assistance of her 
outgoing fiduciary payee.  The Veteran planned to move to a 
more expensive apartment.  It was noted that VA selected 
F.T., a private professional fiduciary, to manage the 
Veteran's funds.  The field examiner opined that the Veteran 
definitely still required a payee for proper funds management 
due to her chronic psychosis condition.  She had no living 
relatives and no close personal friend available to act as 
payee.  She was not under a court-ordered conservatorship.  
The examiner stated that in these circumstances a private 
professional fiduciary was necessary for proper funds 
management and disbursement.

An August 2005 VA Form 21-555 (Certificate of Legal Capacity 
to Receive and Disburse Benefits) reflects that F.T. was 
appointed as her legal custodian and payee.

A December 2005 VA social work note reflects that the Veteran 
reported that she was told that her payee could use her money 
for his personal use.  The social worker challenged this 
statement, but the Veteran was unconvinced.  A February 2006 
mental health assessment found that the Veteran was acutely 
delusional.  In April 2006, Dr. L. stated that she met with 
the Veteran, who still showed some delusional thinking.  She 
brought her budget in and discussed handling her own funds.  
She appeared to have a good understanding of income and 
"outgo," including the importance of saving money.  Dr. L. 
opined that the Veteran's insight and judgment were good, 
although there was evidence of delusional thinking.  She said 
that she planned to work with the Veteran to get her control 
of her money as she appeared competent to handle her own 
affairs.

An April 2006 report of contact between W.G. and F.T. 
reflects that F.T. was startled to hear about a letter from 
Dr. L. recommending that the Veteran be found competent.  He 
said that in July 2005, the Veteran had a furniture sales 
company phone him, asking him to authorize approximately 
$6,500 worth of home furnishings for her, even though he had 
recently purchased a complete complement of furniture for her 
apartment, and that there was no room in her apartment to put 
any additional furniture.  F.T. recounted other instances of 
irrational and excessive requests by the Veteran for 
exorbitant expenditures for unneeded items, such as a recent 
cell phone bill for $590.  F.T. stated that if the Veteran 
had asked, he could have arranged for cell phone service for 
her for $40 per month.  W.G. and F.T. both objected 
"urgently" to any consideration of re-rating the Veteran as 
competent for VA purposes.  W.G. opined that the Veteran's 
mental competency to receive and disburse funds independently 
was nil.  He stated that in recent phone calls from the 
Veteran, she appeared completely irrational in speech and 
actions.

At a July 2006 VA examination performed to evaluate the 
Veteran's competency, the Veteran reported that she had 
psychiatric symptoms dating back to her service.  She 
reported that she was last hospitalized eight years ago.  She 
reported a history of auditory hallucinations and paranoid 
thoughts.  She said her funds were being mishandled.  The 
examiner indicated that the Veteran's insight was impaired 
and her judgment was fair.  She was oriented to time, place, 
person and purpose.  The diagnosis was chronic schizophrenia, 
undifferentiated type.  The examiner, a psychiatrist, 
reviewed the Veteran's claims file.  He opined that the 
Veteran was not competent to manage her own finances, 
although he believed that this was an issue that was best 
addressed by her treating physician.  He noted that Dr. L.'s 
letter was dated over a year ago.  He stated that based on 
the information in the chart, it would be risky for the 
Veteran to manage her own finances at this time.

The Board has considered the written contentions of the 
Veteran with regard to restoration of a determination of 
competency.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  However, the Board finds that these statements are 
outweighed by the several medical opinions finding that she 
is not competent to manage her financial affairs.  In this 
regard, the Board notes that the vast majority of opinions 
which are of record are to the effect that the Veteran is not 
competent to handle her own financial affairs, due to her 
chronic schizophrenia and history of excessive and impulsive 
spending.  Although Dr. L. has opined that the Veteran is 
competent to handle her financial affairs, several other 
medical records contradict this finding, and Dr. L. has noted 
continuing delusional thinking on the Veteran's part.  
Finally, the report of a VA mental examination conducted in 
July 2006 reflects that the examiner concluded that the 
Veteran is not competent for VA purposes.  The Board finds 
the weight of the competent medical evidence reflects that 
the Veteran is incompetent to handle the disbursement of 
funds for VA purposes.  

The opinions rendered by those fully familiar with the 
Veteran's history and current financial habits conclude that 
the Veteran is not competent to manage her own funds without 
limitation.  A finding of incompetency is consistent with the 
long-standing 100 percent rating for the Veteran's service-
connected psychiatric disorder.  Accordingly, the Board 
concludes that the Veteran is not competent for the purpose 
of receiving direct payment of her VA benefits.



ORDER

The Veteran is not competent to manage her own financial 
affairs without limitation.  Direct payment of VA benefits is 
denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


